IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1018
                             Filed October 29, 2014


IN THE INTEREST OF A.R.,
Minor Child,

D.R., Father,
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cerro Gordo County, Annette L.

Boehlje, District Associate Judge.




      A father appeals the termination of his parental rights. AFFIRMED.




      Dylan Thomas, Mason City, for appellant father.

      Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Carlyle D. Dalen, County Attorney, and Nichole M. Benes,

Assistant County Attorney, for appellee State.

      Mark Young, Mason City, attorney and guardian ad litem for minor child.




      Considered by Danilson, C.J., and Doyle and Tabor, JJ.
                                          2


PER CURIAM.

         A father appeals the termination of his parental rights to his child, A.R.,

born in September 2009. We review his claims de novo. See In re A.M., 843

N.W.2d 100, 113 (Iowa 2014).

         The juvenile court terminated the father’s parental rights pursuant to Iowa

Code section 232.116(1)(e) (2013). Under that paragraph, termination may be

ordered when there is clear and convincing the child has been adjudicated a

child in need of assistance (CINA), the child has been removed from the physical

custody of the parent for a period of at least six consecutive months, and the

parent has “not maintained significant and meaningful contact with the child

during the previous six consecutive months and [has] made no reasonable efforts

to resume care of the child despite being given the opportunity to do so.” Iowa

Code § 232.116(1)(e). However, on appeal, the father challenges a ground for

termination not found by the juvenile court, paragraph (h) of section 232.116(1),

and not the actual ground found by the court, paragraph (e). Consequently, the

father has waived any claim of error on the actual ground found by the juvenile

court.    See Hyler v. Garner, 548 N.W.2d 864, 870 (Iowa 1996) (stating “our

review is confined to those propositions relied upon by the appellant for reversal

on appeal”); Iowa R. App. P. 6.903(2)(g)(3) (“Failure to cite authority in support of

an issue may be deemed waiver of that issue.”). Nevertheless, because the

State clearly met its burden in establishing the ground set forth in Iowa Code

section 232.116(1)(e) as to the father, we briefly address that ground.

         First, there is clear and convincing evidence the father has not maintained

significant and meaningful contact with the child.      Significant and meaningful
                                        3


contact is an affirmative duty that requires “a genuine effort to complete the

responsibilities prescribed in the case permanency plan.”             Iowa Code

§ 232.116(1)(e)(3). Here, the father has a significant history of substance abuse,

mental health issues, and domestic violence. The Iowa Department of Human

Services (DHS) has essentially provided services to this family since the child’s

birth in 2009. Nevertheless, this child has continued to be subjected to domestic-

violence incidents between the parents, including a disturbing 2013 episode

wherein the father attempted to strangle the mother in front of the child. Despite

the ongoing domestic-violence issues, the father had still not completed the

recommended batterer’s education program at the time of the termination

hearing, nor had he and the mother participated in any couples’ therapy.

      The father pled guilty to the assault charges that followed the incident and

was placed on probation in approximately August 2013. However, a few months

later, the father was charged with harassment in the first degree after he

threatened the life of the DHS social worker assigned to his case, as well as

threatening the social worker’s family. The father pled guilty to that charge and

spent sixty days in jail, where he had no communication with the child. After

being discharged, the father was placed in a residential facility due to ongoing

emotional issues. Only since that time has the father participated in substance

abuse and mental health treatment. We, like the juvenile court, find his recent

participation was motivated not by his desire to be reunited with the child, but

rather his wish not to be placed in prison. The father did not even attend the

termination-of-parental-rights hearing, and the mother testified it was her and the

father’s intent to leave Iowa in hopes the child could somehow be returned to the
                                           4


care of the child’s paternal grandparents.       The father’s efforts to “maintain

communication” and “a place of importance in the child’s life” have been

inconsistent and ineffective. Id. The father has not at any time put the child’s

needs before his own.      There is therefore clear and convincing evidence to

satisfy the requirements of section 232.116(1)(e).

       The father also asserts on appeal the juvenile court erred in terminating

his parental rights because “it is in the best interests of the child for the court to

grant [the] paternal grandparents a guardianship.”            The father’s parents

intervened in these proceedings and do not appeal the court’s ruling here. Even

assuming arguendo the father possesses standing to assert this claim, we note

that the juvenile court thoroughly considered the option of placing the child in the

guardianship of the father’s parents and concluded it was not in the child’s best

interest. The court concluded the grandparents would set no clear boundary

between the child and the father. Thus, the child would remain subject to the

father’s “abusive drug-fueled” lifestyle. On our de novo review, we agree.

       We agree with the district court that termination of the father’s parental

rights was in the child’s best interests under the facts of this case. In making this

determination, we “give primary consideration to the child’s safety, to the best

placement for furthering the long-term nurturing and growth of the child, and to

the physical, mental, and emotional condition and needs of the child.” Iowa Code

§ 232.116(2). Additionally, “we cannot deprive a child of permanency after the

State has proved a ground for termination under section 232.116(1) by hoping

someday a parent will learn to be a parent and be able to provide a stable home

for the child.” A.M., 843 N.W.2d at 113.
                                            5


       Here, the father has long-standing issues with substance abuse, mental

illness, and domestic violence, the combination of which has endangered the

child. Despite ongoing services from the DHS, the father failed to show the kind

of progress during the case while the child has been out of his care to merit

prolonging the uncertainty.     Our legislature has constructed a time frame to

balance a parent’s efforts against the child’s long-term best interests. In re C.B.,

611 N.W.2d 489, 494 (Iowa 2000). In this case, that balance has reached the

tipping point toward providing this child permanency. The child is doing well in

foster care, and all evidence suggests the child will continue to thrive in the foster

family’s care. The foster family wishes to adopt the child. Taking into account

the relevant factors, we conclude termination of the father’s parental rights is in

the child’s best interests.    Accordingly, we affirm the juvenile court’s ruling

terminating the father’s parental rights.

       AFFIRMED.